914 F.2d 250Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Calvin WEDDLE, Petitioner-Appellant,v.Richard SINGLETON, Warden;  J. Joseph Curran, Jr., AttorneyGeneral, Respondents-Appellees.
No. 90-7320.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 7, 1990.Decided Sept. 20, 1990.Rehearing and Rehearing In Banc Denied Nov. 9, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior District Judge.  (CA-89-2761)
James Calvin Weddle, appellant pro se.
John Joseph Curran, Jr., Attorney General, Sarah E. Page, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Calvin Weddle appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we grant leave to proceed in forma pauperis, deny a certificate of probable cause, and dismiss the appeal on the reasoning of the district court.  Weddle v. Singleton, CA-89-2761 (D.Md. Mar. 7, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED